 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA
 3
                                                                Case No.: 2:19-cv-00197-JAD-NJK
 4 Jacob Christopher Gunn,
 5                      Plaintiff                                    Order Dismissing Action
 6 v.
 7 Romeo Aranas, et al.,
 8                      Defendants
 9
10             Plaintiff Jacob Christopher Gunn brings this civil-rights case under § 1983 for events he

11 alleges occurred during his incarceration at the Southern Desert Correctional Center. On
12 February 4, 2019, the Court directed Gunn to file a fully completed application to proceed in
                                             1
13 forma pauperis or pay the $400 filing fee. The Court expressly warned him that his failure to
14 file the completed application or pay the filing fee by March 6, 2019, would result in the
15 dismissal of this case. The deadline has passed, and Gunn has not responded to the Court’s
                          2


16 order.
17             District courts have the inherent power to control their dockets and “[i]n the exercise of

18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
                                                                                                 3


19 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        4
20 failure to obey a court order, or failure to comply with local rules. In determining whether to
21
22   1
         ECF No. 3 (order).
23   2
         Id.
24
     3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
25
     4
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
26 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
27 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
28 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives.5
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action.6 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement.7 Gunn was warned that his case
13 would be dismissed if he failed to pay the fee or submit a completed application by March 6,
14 2019.8 So, Gunn had adequate warning that his failure to pay the fee or submit a completed
15 application would result in this case’s dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
17 prejudice based on Gunn’s failure to pay the fee or submit a completed application in compliance
18 with this Court’s February 4, 2019, order; and
19 ///
20
21
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
   5
     Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
24 Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25   6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
27
     8
         ECF No. 3 (order).
28
                                                        2
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
 3
           Dated: March 25, 2019
 4
                                                  _________________________________
 5
 6                                                U.S. District Judge Jennifer A. Dorsey

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
